UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):November 15, 2013 Gamzio Mobile, Inc. (Exact Name of Registrant as Specified in its Charter) Nevada 000-53502 68-0676667 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 123 West NYE Ln., Ste. 129, Carson City, NV (Address of Principal Executive Office) (Zip Code) Registrant's telephone number, including area code:(415) 839-1055 Marine Drive Mobile Corp. (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2 below): ⁭Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ⁭Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ⁭Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ⁭Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 SECTION 5 - CORPORATE GOVERNANCE AND MANAGEMENT Item 5.03 Amendments to Articles of Incorporation or Bylaws; Change in Fiscal Year. Name Change In connection with Gamzio Mobile, Inc.’s, a Nevada corporation’s (the “Company”) receipt of approval from the Financial Industry Regulatory Authority (“FINRA”), effective November 15, 2013, the Company amended its Articles of Incorporation to change its name from “Marine Drive Mobile Corp.” to “Gamzio Mobile, Inc.” (the “Name Change”). The full text of the amendment to the Company’s Articles of Incorporation to give effect to the Name Change is filed herewith as part of Exhibit 3.1 and incorporated herein by reference. SECTION 8 - OTHER EVENTS Item 8.01.Other Events. Symbol Change In connection with the Name Change described in Item 5.03 above, FINRA assigned the Company a new stock symbol, “GAMZ”.This new symbol took effect at the open of business on November 15, 2013. SECTION 9 - FINANCIAL STATEMENTS AND EXHIBITS Item 9.01.Financial Statements and Exhibits. (d)Exhibits. Exhibit Number Description Text of Amendment to Articles of Incorporation 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. GAMZIO MOBILE, INC. Date: November 15, 2013 By: /s/Jason Deiboldt Name: Jason Deiboldt Title:Chief Executive Officer 3
